     Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 1 of 41




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


JABARI STAFFORD,

                Plaintiff,
                                       Case No. 1:18-cv-02789-CRC
v.
                                       ORAL ARGUMENT REQUESTED
THE GEORGE WASHINGTON
UNIVERSITY,

                Defendant.


       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
       DEFENDANT’S MOTION FOR CASE-TERMINATING SANCTIONS
           Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 2 of 41




                                             TABLE OF CONTENTS

                                                                                                                                         Page

TABLE OF AUTHORITIES ...................................................................................................... iii

I. INTRODUCTION ..................................................................................................................... 1

II. BACKGROUND AND PROCEDURAL HISTORY ............................................................ 3

III. RELEVANT FACTS ............................................................................................................. 6

      A.     Plaintiff Bribes Wills Tutecky Into Providing A Favorable Witness Statement ............ 6

      B.     Plaintiff And Tutecky Intimidate A Female Tennis Player In An Attempt To
             Procure Favorable Testimony ......................................................................................... 8

      C.     Plaintiff and Tutecky Engage In “Blackmail” Of Amlan Sahoo .................................. 10

      D.     Forensic Analysis Of Tutecky’s iPhone Reveals That All Of His July 2019 Text
             Messages With Plaintiff Are Missing ........................................................................... 15

      E.     Plaintiff Attempts To Ensure His Communications With Blake Morton Are Not
             Discoverable.................................................................................................................. 15

      F.     Plaintiff And Mr. Stafford Behave Inappropriately At Mr. Stafford’s Deposition....... 16

      G.     Plaintiff And Mr. Stafford Behave Inappropriately At Plaintiff’s Deposition ............. 18

      H.     Plaintiff And His Counsel Violate This Court’s No-Contact Order ............................. 19

IV. ARGUMENT ........................................................................................................................ 21

      A.     This Case Must Be Dismissed Given Plaintiff’s And His Attorney’s Flagrant
             Violations Of This Court’s No-Contact Order .............................................................. 22

      B.     Dismissal Also Is Warranted Because Plaintiff Bribed and Intimidated
             Witnesses ...................................................................................................................... 23

      C.     Dismissal Also Is Warranted Because Plaintiff And Tutecky Engaged In
             Spoliation ...................................................................................................................... 27

      D.     Plaintiff And Plaintiff’s Father Engaged In Disruptive Behavior At Their
             Depositions, Which Weighs Further In Favor Of Case-Terminating Sanctions........... 29

      E.     A Lesser Sanction Will Not Sufficiently Punish Plaintiff And Deter Him from
             Engaging In Similar Misconduct In The Future ........................................................... 31




                                                                       i
           Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 3 of 41




      F.     If The Court Does Not Dismiss This Case, It Should Sanction Plaintiff In
             Several Other Respects. ................................................................................................ 34

V. CONCLUSION....................................................................................................................... 35




                                                                  ii
          Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 4 of 41




                                               TABLE OF AUTHORITIES


Cases

Adorno v. Port Auth.,
   258 F.R.D. 217 (S.D.N.Y. 2009) .............................................................................................28

Borum v. Brentwood Village, LLC,
   332 F.R.D. 38 (D.D.C. 2019)...................................................................................................28

*Chambers v. NASCO, Inc.,
   501 U.S. 32 (1991) .......................................................................................................21, 26, 29

Clarke v. Wash. Metro. Area Transit Auth.,
   904 F. Supp. 2d 11 (D.D.C. 2012) ...........................................................................................21

Derzack v. Cty. of Allegheny,
   173 F.R.D. 400 (W.D. Pa. 1996) .............................................................................................32

*Emerson v. Dart,
   900 F.3d 469 (7th Cir. 2018) .............................................................................................23, 26

Lee v. Sass,
   No. 04-70550, 2006 WL 799176 (E.D. Mich. Mar. 29, 2006) ................................................24

Leon v. IDX Systems Corp.,
   464 F.3d 951 (9th Cir. 2006) ...................................................................................................28

Link v. Wabash R. Co.,
   370 U.S. 626 (1962) .................................................................................................................21

*Milke v. City of Phoenix,
   No. CV-15-00462, 2020 WL 6383252 (D. Ariz. Oct. 30, 2020) ..................................... passim

Ramirez v. T&H LeMont, Inc.,
   845 F.3d 772 (7th Cir. 2016) ...................................................................................................23

Shepherd v. Am. Broad. Cos.,
   62 F.3d 1469 (D.C. Cir. 1995) .................................................................................................21

*Sprint Sols., Inc. v. Fils-Amie,
   83 F. Supp. 3d 1290 (S.D. Fla. 2015) ......................................................................................29

*Webb v. District of Columbia,
  146 F.3d 964 (D.C. Cir. 1998) ...........................................................................................21, 22




                                                                   iii
           Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 5 of 41




Xyngular Corp. v. Schenkel,
   200 F. Supp. 3d 1273 (D. Utah 2016) ......................................................................................34

*Young v. Office of U.S. Senate Sergeant at Arms,
   217 F.R.D. 61 (D.D.C. 2003)........................................................................................... passim

Rules

Fed. R. Civ. P. 26(c)(1) ..................................................................................................................34

Fed. R. Evid. 403 ...........................................................................................................................34




                                                                      iv
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 6 of 41




                                     I. INTRODUCTION

       Almost a year ago, the University filed its original Motion for Case-Terminating Sanctions,

based on then-available evidence that Plaintiff Jabari Stafford had attempted to bribe and

intimidate several witnesses to support his case. See ECF 46. For example, after procuring a

witness statement from his former University tennis teammate, William “Wills” Tutecky, Plaintiff

assured Tutecky via text message, “Thank u my guy!! . . . I told you when I get that bag [of

money] . . . I[’ll] split it with u.” ECF 47-2 (Ex. A to Mot.), at lines 6669, 6671–6672 (emphasis

added). When another former tennis teammate, Amlan Sahoo, proved less willing to assist

Plaintiff’s cause, Plaintiff threatened him, texting, “I have evidence against you by the way.” Id.

at line 6422 (emphasis added). At the November 18, 2019 hearing on the University’s Motion,

the Court explained that “the pro se status of the plaintiff when these texts were sent” counseled

against the outright dismissal of this case. ECF 50 (Nov. 18, 2019 Hr’g Tr.) at 40:16–21.

Nevertheless, the Court said that it was “inclined to impose some type of discovery-related

sanctions, particularly with respect to [Plaintiff’s behavior toward] Mr. Tutecky.” Id. at 40:19–

21. Ultimately, the Court held the University’s Motion in abeyance so the parties could conduct

additional discovery, including the depositions of Sahoo and Tutecky. See Nov. 18, 2019 Minute

Order. Now that the additional discovery has been completed, Plaintiff’s (and his counsel’s) abuse

of the judicial process has become even more evident in several respects—and case-terminating

sanctions are even more justified.

       First, Sahoo confirmed at deposition what Plaintiff’s text messages on their face reveal:

Plaintiff “blackmailed” him. Ex. 1 (Sahoo Dep.) at 273:3–275:10 (emphasis added); 275:19–22

(same); 310:3–12 (same); 330:7–18 (same) 335:1–17 (same); 347:18–348:4 (same); 349:4–14

(same); 432:8–23 (same). Sahoo recalled that Plaintiff and Tutecky commented on his Instagram



                                                1
        Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 7 of 41




“That they ha[d] something against [him],” which they threatened to publicize if Sahoo refused to

cooperate by providing Plaintiff with assistance in this lawsuit. Id. at 278:12–279:21. Sahoo

testified that he was “scared” by Plaintiff’s blackmail. Id. at 336:1.

       Second, Plaintiff’s post-July 2019 text messages with his former teammates—which this

Court ordered Plaintiff to produce in January 2020, after rejecting his arguments that they were

somehow protected by the attorney work-product doctrine, see ECF 57 (Jan. 14 Hr’g Tr.) at 31:10–

14—prove that Plaintiff continued to engage in blackmail and witness intimidation, even after his

July 2019 retention of counsel. In August 2019, after Sahoo was unresponsive to Plaintiff’s

demands for documents and information related to this lawsuit, Plaintiff texted Tutecky, asking

him: “Do you have any thing [sic] on Amlan [Sahoo] that he wouldn’t want to come out. Like

a picture[,] video[,] or anything?” Tutecky responded “[y]eah I got stuff on him,” to which

Plaintiff replied “[l]ike what . . . Gonna have to play it [r]ough now :(.” Ex. 2 at lines 720–25

(emphasis added). The next day, Plaintiff wrote to Sahoo, “Yo I’m trying to get in touch with you

dude they found something horrible on you I think it might come out publicly.” Ex. 3 at line 55

(emphasis added). These are the messages that Plaintiff refused to produce until ordered to do so.

       Third—and perhaps most troublingly—Plaintiff and his counsel both violated this Court’s

no-contact Order with respect to Tutecky. During the November 2019 hearing, the Court ordered

that “neither party shall have any contact with Mr. Tutecky absent leave of Court,” except to the

extent necessary for deposition scheduling and logistics. ECF 50 at 44:6–18. Plaintiff’s counsel

asked whether the Order applied to counsel as well as the parties; the Court responded

unequivocally: “Yes.” Id. 44:11–15. In violation of this clear directive from the Court, Plaintiff’s

counsel then had a lengthy telephone conference with Tutecky about the substance of his

deposition testimony just two days before his October 21, 2020 deposition. According to Tutecky,




                                                  2
        Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 8 of 41




the purpose of his pre-deposition call with Plaintiff’s counsel was to

                       Ex. 4 (Tutecky Dep. Tr.) at 497:25–498:1. And Plaintiff apparently spoke

to Tutecky as well—in December 2019, the month after the Court’s Order. Id. 482:2–11.

       These are just the latest examples of a documented pattern of misconduct by Plaintiff (and

now, his counsel). Since the initiation of this action in November 2018, Plaintiff has offered bribes

to one witness, “blackmailed” a second, intimidated a third, and engaged in inappropriate conduct

during multiple depositions. Plaintiff and his counsel both violated this Court’s November 18,

2019 no-contact Order, and it appears that Plaintiff’s “paralegal” Kevin Hall may have engaged in

the unauthorized practice of law, with support from Plaintiff and Plaintiff’s father.

       This pattern of misconduct—which, again, has continued unabated since Plaintiff retained

counsel—reveals Plaintiff’s disregard for the integrity of the judicial process and this Court’s

direct Order. Under these circumstances, allowing Plaintiff to continue prosecuting this action

would cause severe harm to the University. For these reasons and those set forth in greater detail

below, the University requests that the Court sanction Plaintiff by terminating this case. Should

the Court believe a lesser sanction is appropriate, the University requests in the alternative that the

Court bar Plaintiff from introducing documents or testimony from the relevant witnesses in support

of Plaintiff’s position at the summary judgment stage of this action or at trial; that there be an

adverse inference against Plaintiff that these witnesses’ testimony would not have supported his

case absent Plaintiff’s improper interference; and that the University be awarded its costs incurred

in connection with investigating Plaintiff’s misconduct and bringing it to the attention of the Court.

                    II. BACKGROUND AND PROCEDURAL HISTORY

       On November 26, 2018, Plaintiff filed this lawsuit against the University and several

current and former University employees, alleging six counts, including claims of discrimination,

breach of contract, and negligence. See ECF 1 ¶¶ 95–134. The University moved to dismiss, and


                                                  3
        Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 9 of 41




Plaintiff moved to amend his Complaint. See ECF 4 and 11. On June 5, 2019, the Court issued

an Order and Memorandum Opinion, dismissing Plaintiff’s contract-based claims, his negligence

claims, and all but one of his statutory discrimination claims. The Court granted Plaintiff leave to

amend with respect to his single remaining discrimination claim under Title VI. ECF 15 and 16.

        On October 24, 2019, Plaintiff filed the operative Second Amended Complaint in this case.

ECF 41. The same month, Plaintiff also produced a Microsoft Excel workbook, reflecting over

6,700 electronic messages that he had sent or received, including SMS text messages and

WhatsApp messages. These messages—produced only after the University objected to Plaintiff’s

initial incomplete production of text messages in response to its document requests—reflect

plainly improper attempts by Plaintiff to cajole his former University tennis teammates into

providing favorable witness statements in connection with this case, including through attempts at

bribery and intimidation. ECF 47-2. Shortly after the production of these text messages, the

University took Plaintiff’s deposition and the deposition of Plaintiff’s father, Tom Stafford.1

        On November 5, 2019, the University filed its original Motion for Case-Terminating

Sanctions, based on Plaintiff’s attempted witness intimidation and bribery, and Plaintiff’s and his

father’s inappropriate conduct at deposition. See ECF 46. The Court held a hearing on the

University’s Motion on November 18, 2019. After hearing the then-known evidence of Plaintiff’s

misconduct, the Court admonished Plaintiff, telling him, “this is federal court. This is not

television. This isn’t Law & Order. It ain’t Suits.” ECF 50 at 41:18–20. The Court explained

that “[t]he integrity of this process is paramount,” and that based on the Court’s initial review of

Plaintiff’s conduct, he had “tainted the evidentiary value of the evidence that [he] [was] seeking

to develop in such a way that it’s undermined the integrity of the process, and that [the Court] can’t



 1
     References in this Motion to “Mr. Stafford” are to Tom Stafford.

                                                  4
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 10 of 41




tolerate.” Id. at 41:21–42:6. Nevertheless, the Court expressed some sympathy for the fact that

Plaintiff’s misconduct via text message had occurred prior to his retention of counsel. See id. at

40:16–21. Following the hearing, the Court ordered that the University’s Motion be held in

abeyance so the parties could obtain additional evidence. See Nov. 18, 2019 Minute Order.

       The University sought to obtain such additional evidence both from Plaintiff himself, and

from third-party subpoenas for documents that it issued to Plaintiff’s former tennis teammates

Tutecky, Sahoo, and Blake Morton. In December 2019, Plaintiff moved to quash the University’s

subpoenas—and resisted his own production of post-July 2019 communications with his former

teammates—arguing that all communications that post-dated Plaintiff’s July 18, 2019 retention of

counsel were protected by the attorney work-product doctrine. See ECF No. 53. The Court

rejected this argument, holding that even if the communications were protected as work-product,

Plaintiff had waived that protection by disclosing the communications to his teammates, and,

alternatively, that the University had shown a substantial need for the communications. See ECF

57 at 31:10–14. As the Court explained, “[t]he fact that the communications are sought as evidence

of witness tampering . . . counsels in favor of disclosure.” Id. at 32:13–16. Plaintiff subsequently

produced the post-July 2019 communications with his former teammates—which, in fact, do

contain substantial additional evidence of witness tampering, as described below.

       Like Plaintiff, Tutecky also resisted producing documents in response to the University’s

subpoena. The University thus moved to compel Tutecky’s compliance, seeking an order from

the U.S. District Court for the District of Massachusetts, requiring Tutecky to make a complete

production. Judge Leo T. Sorokin ordered that Tutecky make a full production and that several of

his devices and accounts be forensically imaged and analyzed. See Ex. 5 (ECF 11). Judge Sorokin

also ordered that Tutecky’s devices remain in the United States, and that he “SHALL NOT tamper




                                                 5
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 11 of 41




with” a sealed box containing the images. See Ex. 6 (ECF 23). After navigating delays and

challenges associated with the COVID-19 pandemic, the University forensically imaged Tutecky’s

devices and email accounts with the assistance of an e-discovery vendor, Stroz Friedberg (“Stroz”).

       In addition to obtaining these images and associated documents, the University also

deposed former University tennis team members Morton and Sahoo. On April 30, 2020, this Court

vacated the University’s prior Motion for Case-Terminating Sanctions and ordered that the

University file a renewed Motion within 14 days of Tutecky’s deposition. See April 30, 2020

Minute Order. Tutecky’s deposition was held on October 21, 2020; this Motion followed.

                                   III. RELEVANT FACTS

A.     Plaintiff Bribes Wills Tutecky Into Providing A Favorable Witness Statement

       Plaintiff’s communications with Tutecky reflect blatant attempts by Plaintiff to bribe

Tutecky into providing Plaintiff with a favorable witness statement to advance his interests in this

lawsuit. After Tutecky sent Plaintiff a first draft of his statement, Plaintiff wrote to him on June

23, 2019: “Thank you bro for the document. I will look at tomorrow in it’s [sic] entirety to make

it juicer [sic].” ECF 47-2, at line 6314 (emphasis added). Tutecky conceded that he accepted

direction from Plaintiff regarding his witness statement because

                                                                              Ex. 4 at 317:14–18.

       Plaintiff was pleased with Tutecky’s efforts to assist him with this lawsuit, and promised

him that in return: “Trust when I’m successful you will. [b]E [sic] rewarded.” ECF 47-2, at line

6468 (emphasis added). On July 11, Tutecky texted Plaintiff and reported that, in speaking to

Adam Kilgore of the Washington Post, he had “exaggerated all the racism . . . Just like you said.”

Id. at lines 6499–6500 (emphasis added). Plaintiff responded: “My brother . . . When I’m

successful with this I got you with a weekend in New York everything paid for vip everything.”

Id. at lines 6502–6503 (emphasis added). When questioned regarding this offer of a “VIP” trip,


                                                 6
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 12 of 41




Plaintiff testified that “basically I was saying . . . you’ve been a strong supporter of me overall, I

appreciate . . . all the help that you’ve given to me in the case as well.” ECF 47-3 (Ex. B to the

University’s original Motion for Case-Terminating Sanctions), at 310:9–12. Plaintiff said his

instruction to Tutecky to “exaggerate the racism” applied both to Tutecky’s Washington Post

interview and his draft witness statement. See id. at 317:10–20.

       Plaintiff also promised Tutecky publicity and fame in exchange for his assistance, writing,

“U remember when I said I’m gonna be big one day . . . I can get u big too.” ECF 47-2, at lines

6526–6527. Plaintiff then told Tutecky he was planning on shooting a documentary, and that “[a]ll

you need is exposure/ publicity.” Id. at lines 6543–6544. Tutecky responded: “We gon be

legends,” to which Plaintiff replied “Ex. Higher ranking, lawsuit.” Id. at lines 6546–6547.

       Plaintiff also offered Tutecky a bribe in exchange for his assistance in contacting Sahoo on

Plaintiff’s behalf. On July 16, 2019, Plaintiff instructed Tutecky to tell Sahoo “your [sic] pissed

and you’re not gonna talk to him anymore if he doesn’t contact me . . . I just neee [sic] this fuck to

contact me . . . I need his fucking statement . . . That’s all . . . I hate to use you as third party.”

ECF 47-2 at lines 6658–6662. After Tutecky told Plaintiff that he had followed his instructions

and to expect a call from Sahoo regarding a witness statement, Plaintiff responded, “Thank u my

guy!! . . . I told you when I get that bag . . . I split it with u.” Id. at lines 6669, 6671–6672

(emphasis added). Plaintiff admitted at his deposition that “that bag” referred to a bag of money.

ECF 47-3 at 331:7–14. He further testified that “along with everything that he’s done for me, you

know, I always wanted to sort of show my appreciation to him and, you know, keep it going.” Id.

at 332:20–333:3.

       On a number of occasions, Plaintiff and Tutecky expressed excitement about a possible

future payout from this lawsuit. For example, on August 20, 2019, Plaintiff wrote to Tutecky that




                                                  7
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 13 of 41




“the entire environment at GW was way worse than” that at another university he and Tutecky had

been discussing, “[w]hich is why                   .” Ex. 2 at lines 433–434. Tutecky responded to

these money-bag emojis by writing, “the bag is gonna piss everyone off . . . That’s the goal . . .

We need to flex hard now.” Id. at lines 426–438. Tutecky admitted at deposition that

                                                                                                     .

See Ex. 4 at 475:1–6. Three days later, Tutecky again told Plaintiff in reference to the bag of

money, “we’re gonna get this bag in the end . . . I gotcha . . . you and I against everyone . . . just

like how it started.” Ex. 2 at lines 492–493. Five days later, Plaintiff referred to the “clowning”

that he and Tutecky would do “if I get the bag.” Id. at line 538.

B.     Plaintiff And Tutecky Intimidate A Female Tennis Player In An Attempt To Procure
       Favorable Testimony

       Later, Plaintiff enlisted Tutecky in a scheme to get a member of the women’s tennis team,

                   , to submit a statement in support of Plaintiff’s case. See Ex. 2 at lines 185–199.

       On August 16, 2019, Plaintiff texted Tutecky: “I have an idea . . . I can’t call . . . I can’t

say this on text.” Ex. 2 at lines 186, 189, 191. Plaintiff then texted Tutecky two screenshots of

conversations purportedly about                 amongst members of the tennis team and stated:

“What if u showed to            . . . She has beef with the team . . . Get her to testify to hostile

environment[.]” Id. at lines 194–197. Tutecky responded: “No she’s cool with the women’s

team . . . We need to consider this[.]” Id. at lines 198–199. Plaintiff responded, simply: “Just send

them to her[.]” Id. at line 200. Tutecky again expressed uncertainty: “Damn! Do you think this

is a good idea . . . She’s cool with the women’s team[.]” Id. at lines 204–205. Plaintiff responded:

“I think it’s a great idea . . . she isn’t cool with torrie [sic] [Browning, an African-American coach

of the men’s and women’s teams] . . . Amlan was telling me she has beef with the staff . . . And

she has beef with [former men’s tennis player                       ” Id. at lines 206–209. Tutecky



                                                  8
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 14 of 41




asked Plaintiff what he should say in the message to            . See id. at lines 215–216. Plaintiff

responded: “Say hey         just wanted to let you know the people that you thought liked you were

really talking about you behind your back . . . And then send her the phot[o]s . . . And say you

could be a great witness to Jabari’s case to provide a statement[.]” Id. at lines 217–219. Plaintiff

then remarked: “Bro I’m trynna get you the bag . . . U gotta trust me in a brotha haha[.]” Id. at

lines 220–221 (emphasis added). Shortly thereafter, Tutecky sent Plaintiff a draft message to

           , which read:

       Hey         hope you’ve been well. I am reaching out to you because I need your
       help with something. I wanted to let you know that some of your male “friends” at
       GW were saying some terrible things about you behind your back. I was wondering
       if you could be a witness in Jabari’s case and provide a statement. Let me know if
       you’re interested[.] I also have evidence of the things they said about you[.]

Ex. 2 at lines 244–245. Plaintiff responded:

       Perfect but 2 things[.] Don’t say i am reaching f [sic] out to you because I need
       your help. You want to play on her emotions not give her the power. Secondly, at
       the end say, “you could definitely provide a good witness statement on the hostile
       environment at GW, I heard you had your problems with

Id. at lines 247–248. Tutecky responded, “Ok I will . . . Let me send this now,” to which Plaintiff

responded, “Say I ha[ve] photo evidence of the things they said . . . You want to get her angry[.]”

Id. at lines 249–253. Plaintiff further instructed Tutecky: “Also say this at the end . . . ‘If you

disclose any of this information to anyone, this could backfire on you heavily[.]’” Id. at lines

266–267 (emphasis added). Plaintiff further directed Tutecky to send the message on “Insta[gram]

. . . Cause you can delete[.]” Id. at lines 270, 272 (emphasis added). Plaintiff then remarked, “Yo

she’s gonna be SHOOK[.]” Id. at line 282.

       After Tutecky sent the message to                , Plaintiff wrote, “Bro the bag is looking

good.” Ex. 2 at lines 286–288 (emphasis added). And when                     initially responded by

expressing reluctance to get involved, Plaintiff instructed Tutecky:



                                                 9
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 15 of 41




       Dude send her the photos . . . It’s time . . . She needs to get angry . . . If she gets
       angry she will talk . . . Send her the photos . . . Make her mad . . . The only
       way . . . Only way is to play on her emotions . . . She’s thinking too much right
       now . . . She’s getting tight[.]”

Id. at lines 315–328. Ultimately,               declined to get involved in the case. See id. at line

337. Plaintiff nevertheless texted Tutecky, “we just milked her good”—apparently referring to

their manipulation of               . See id. lines 343, 346, 352–353.

C.     Plaintiff and Tutecky Engage In “Blackmail” Of Amlan Sahoo

       Plaintiff also intimidated Sahoo, who described himself at deposition as having been

“reluctant” to give a statement and “pressured” by Plaintiff into doing so. Sahoo Dep. 66:19–20;

242:24–243:1. In Sahoo’s own words, Plaintiff “blackmailed” him for purposes of this case. See

Ex. 1 at 273:3–275:10 (emphasis added); 275:19–22 (same); 310:3–12 (same); 330:7–18 (same)

335:1–17 (same); 347:18–348:4 (same); 349:4–14 (same); 432:8–23 (same). Sahoo testified that

Plaintiff’s efforts to secure from him a witness statement and a release under the Family

Educational Rights and Privacy Act (“FERPA”)—which would allow Plaintiff to obtain certain of

Sahoo’s private University education records otherwise unavailable in discovery—made Sahoo

feel “uncomfortable.” Ultimately, Sahoo said he gave Plaintiff a witness statement only “because

[Plaintiff] wouldn’t stop calling and texting” him. Id. at 262:4–263:15; 317:1–4.

       On June 14, 2019, Plaintiff told Sahoo: “please for love of everything and for the 100th

time, stop being sneaky and stop lying to me about things that are going on. We work well when

we’re in agreement with each other. Just be 100 with me I don’t care what comes up, I got you.”

ECF 47-2 at line 6299. On June 20, Plaintiff texted Sahoo: “Formal statement by Sunday. Essay

format, professional.” Id. at line 6306. On June 23, Plaintiff asked, “Yo is your statement ready?”

Id. at line 6313. On July 4, Plaintiff again followed up and wrote: “I expect your witness statement

by this weekend.” Id. at line 6360. The same day, he wrote: “I don’t have time for a call, just



                                                  10
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 16 of 41




please do your statement by Saturday so I don’t have to subpoena. I’ve already sent a subpoena

to [M]ike Lonergan [a former men’s basketball coach].” Id. at line 6365. On July 7, Plaintiff

contacted Sahoo again and wrote, “Ok dude I’m going to have to subpoena you. I will have my

lawyer find your address.” Id. at line 6379. Plaintiff admitted that, at this time, he “didn’t have a

lawyer,” since he did not engage Mr. Ross until July 18, 2019. Instead, Plaintiff said, he was

“probably referring to, you know, just myself, just people I was, you know, working with.” ECF

47-3 at 344:8–10. Plaintiff then clarified he was referring to “a paralegal,” i.e., Kevin Hall. Id. at

344:15–19.

       Sahoo eventually responded on July 7, noting that “I wasn’t ignoring I will send it to you

today.” ECF 47-2 at line 6383. Plaintiff responded and said: “Just send me it and you won’t have

to hear anything else from me. . . . You looked me in the face you told me you would have it ready

by yesterday . . . . So please send me it today (not rushed, a clear concise statement).” Id. at lines

6384–6385. Sahoo did not respond, and on July 8, Plaintiff texted him again, saying: “Actually

never mind. Expect a subpoena . . . . I have evidence against you by the way.” Id. at lines 6421–

6422 (emphasis added). Sahoo responded: “Sending it….” Id. at line 6423.

       Plaintiff also threatened and intimidated Sahoo via Tutecky. On July 16, Plaintiff told

Tutecky to “[m]essage Amlan . . . And say this . . . ‘Why haven’t you sent your statement to

Jabari?’ Don’t say anything else.” Id. at lines 6563–6566. Tutecky proceeded to send this

message in exactly the form in which Plaintiff instructed. See Ex. 7 (Tutecky_000445); Ex. 4 at

383:15–18. Plaintiff further directed Tutecky: “And when he responds don’t respond to him just

let me know.” ECF 47-2 at line 6568. On July 16, Plaintiff texted Tutecky again with two

additional messages to send to Sahoo, the first of which read, “‘Amlan, you will be subpoenaed

within the next few days or couple weeks. Your story is also going to be in the WS along with




                                                 11
        Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 17 of 41




your name.’” Id. at line 6585.2 Plaintiff testified that the “story” he would reveal to the

Washington Post included                                                                     ECF 47-3

at 327:20.




                 In addition to instructing Tutecky to threaten Sahoo

                     , Plaintiff also drafted a second message for Tutecky to send, which read:

“‘You should probably contact Jabari because he’s trying to help you and to this [sic] the right

way.’” ECF 47-2 at line 6587. Tutecky followed Plaintiff’s instructions by taking these messages,

copying them into a separate thread, and sending them to Sahoo. See Ex. 7; Ex. 4 at 384:22–

386:20. At his deposition, Sahoo testified that when Plaintiff threatened to release

              to the Washington Post, he viewed it as a “tactic” that Plaintiff and Tutecky were

using “to get [him] to send the witness statement.” Ex. 1 at 248:19–20.

        Plaintiff suggested to Tutecky that he was going to confront Sahoo in-person about his

unresponsiveness to texts regarding the witness statement, remarking, “I’m gonna go to college

park when I get back . . . And catch [Sahoo] when he’s not expecting [i]t,” to which Tutecky

responded “Catch a nigga slippin.” ECF 47-2 at lines 6604–6608. Plaintiff instructed Tutecky to

tell Sahoo, “‘Jabari has received over 20 pieces of key evidence from you.

                                                 . If you try to be untruthful, he will present that

information.’” Id. at line 6622–6623. Plaintiff testified that at the time he sent this text to Tutecky,

Sahoo “was not answering his phone” and “was still sort of talking to the opposition”—that is, the




 2
     At his deposition, Plaintiff testified that by “WS” he actually meant “Washington Post.” ECF
     47-3 at 325:16–326:9.

                                                  12
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 18 of 41




University and its counsel. ECF 47-3 at 327:11–14; 328:12–17. For his part, Sahoo testified that

he understood Plaintiff’s threat regarding the “20 pieces of evidence” to mean that Plaintiff was

“trying to basically find a way to get [Sahoo] to give [Plaintiff] the statement on that date.” Ex. 1

at 260:3–261:2.

       On August 30, 2019, Plaintiff again enlisted Tutecky to try to intimidate Sahoo into

providing something to Plaintiff that would assist him in this lawsuit—specifically, a FERPA

release, which would allow Plaintiff to access Sahoo’s private educational records that are

otherwise protected from disclosure by federal law. Plaintiff texted Tutecky “Do you have any

thing [sic] on Amlan that he wouldn’t want to come out. Like a picture[,] video[,] or anything?”

Tutecky responded “[y]eah I got stuff on him,” to which Plaintiff replied “[l]ike what . . . Gonna

have to play it [r]ough now :(.” Ex. 2 at lines 720–725 (emphasis added). Sahoo testified that he

considers this exchange proof that Plaintiff and Tutecky were attempting to blackmail him. Ex. 1

at 273:3–275:22. On September 1, 2019, after Sahoo read one of Plaintiff’s messages without

responding, Plaintiff said “Yo I’m trying to get in touch with you dude they found something

horrible on you I think it might come out publicly.” Ex. 3 at line 55 (emphasis added). Plaintiff

then sent a screenshot of the message to Tutecky, saying “This is how I gotta get his attention

lol,” to which Tutecky replied “If he doesn’t respond to that… he’s outta his mind.” Ex. 2 at lines

796–797, 800 (emphasis added). Sahoo testified that Plaintiff’s message “scared” him. Ex. 1 at

336:1. Three hours later, Plaintiff directed Tutecky to “text [Sahoo] the same thing [b]ut not like

the same thing . . . Just say something like ‘Dude did you see what they found on you? . . .

                                          ’” Ex. 2 at lines 810–813, 820; Ex. 4 at 339:7–341:5. In

other words, as Sahoo explained at deposition, it appears that Plaintiff and Tutecky were “making

something up to scare [Sahoo] so that [he would] sign a FERPA release.” Ex. 1 at 342:11–16.




                                                 13
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 19 of 41




Tutecky likewise testified that

         See Ex. 4 at 418:3–5.

       In a further attempt to secure a FERPA release from Sahoo, Plaintiff and Tutecky again

engaged in what Sahoo considered to be “blackmail.” Ex. 1 at 347:23. Specifically, on September

1, 2019, Plaintiff texted Tutecky



                                                            Id. at 346:12–15.

                                                                                                  Id.

at 223:11–14. Tutecky responded: “Put this on Insta,” Ex. 2 at line 828, to which Plaintiff

responded, “You thinking what I’m thinking ? . . . Insta,” id. at lines 829, 832. Plaintiff then told

Tutecky to “[c]heck” Instagram, id. at lines 834, 836; Plaintiff suggested that Tutecky reply

                                         and said: “This way only Amlan sees it.” Id. at lines 838–

845. Tutecky stated, “Imma do it . . . Just replied back[.]” Id. at lines 843, 847. The following

day, Tutecky asked Plaintiff: “Bro did u delete the comments . . . Can’t find them on his page,” id.

at lines 856–857, to which Plaintiff replied, “Yeah,” id. at line 858.

       Sahoo testified he understood the purpose of Plaintiff’s and Tutecky’s posting and deleting

these comments on Instagram was to threaten Sahoo



          if Sahoo did not sign a FERPA release. Ex. 1 at 347:5–17. Sahoo took the “blackmail”

seriously—




                                                         .” Id. at 426:14–16.




                                                 14
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 20 of 41




D.        Forensic Analysis Of Tutecky’s iPhone Reveals That All Of His July 2019 Text
          Messages With Plaintiff Are Missing

          Tutecky appears to have understood that his text messages with Plaintiff reflecting witness

intimidation and bribery were incriminating. Forensic analysis of Tutecky’s iPhone, performed

pursuant to an order by the U.S. District Court for the District of Massachusetts, see Ex. 8 (ECF

34), indicates that Tutecky’s July 2019 communications with Plaintiff no longer exist on the

device.     As a result of the University’s motion to compel Tutecky’s compliance with the

University’s November 2019 document subpoena, Tutecky was ordered to make his iPhone and

other devices available to Stroz for imaging. See Ex. 5 (ECF 11). Stroz took a forensic image of

Tutecky’s iPhone on April 17, 2020. Ex. 8 (ECF 34). Stroz then used one of its proprietary digital

forensics tools to perform a deletion analysis of the SMS, MMS, and iMessage database in the

iPhone. Ex. 9 (Decl. of M. Green) ¶ 5. The results of Stroz’s deletion analysis reveal a significant

spike in the July 2019 timeframe—a key period in which Plaintiff was offering bribes to Tutecky

and soliciting his help in blackmailing and intimidating Sahoo. Id. ¶ 7. And, among all the data

in Tutecky’s iPhone at the time the forensic image was taken, Stroz identified not one text message

between Plaintiff and Tutecky from the July 2019 period. Id. ¶ 8.

E.        Plaintiff Attempts To Ensure His Communications With Blake Morton Are Not
          Discoverable

          Plaintiff also appears to have understood that he should seek to avoid putting evidence of

his witness tampering and intimidation in writing. In seeking a witness statement from his former

teammate Blake Morton for purposes of this case, Plaintiff texted Morton: “Send me your # we

should talk over phone so there’s no trail.” ECF 47-2 at line 6247 (emphasis added). Plaintiff

explained that he was advised to avoid creating a “trail” by his father and Kevin Hall, the

“paralegal” with whom he was working. ECF 47-3 at 349:15–351:8.




                                                  15
        Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 21 of 41




F.      Plaintiff And Mr. Stafford Behave Inappropriately At Mr. Stafford’s Deposition

        On October 29, 2019, the University deposed Mr. Stafford.                Plaintiff attended

Mr. Stafford’s deposition and behaved disruptively throughout the proceedings.                When

Mr. Stafford was asked whether Plaintiff missed the tennis team photo session because he had

been late in returning to campus for the start of the school year, Plaintiff audibly said “that’s not

true.” ECF 47-5 (Ex. D) at Video 2 13:26:42–13:31:29.3 When Mr. Stafford was asked whether,

as stated in Plaintiff’s appeal of his academic suspension, Mr. Stafford and his wife had marital

problems, Mr. Stafford became enraged, and Plaintiff rose from his seat, gestured with his arms,

and told him to calm down. Plaintiff and his father also laughed audibly at several points during

the deposition—for example, when Mr. Stafford was asked whether Torrie Browning had been

named the A-10’s Coach of the Year. ECF 47-5 at Video 2 13:25:07–13:26:42. Plaintiff also

laughed out loud when Plaintiff’s father was asked whether he had conversations with Nicole Early

in which he was “not totally accurate,” Id. at Video 1 10:41:56–10:43:02; when Plaintiff’s father

stated that a former coach had asked Plaintiff’s father, “What, do you want to bang my wife or

something?” id. at Video 1 11:04:04–11:05:30; and when Plaintiff’s father referred to a University

employee as a “gatekeeper,” id. at Video 1 11:06:40–11:08:55.

        Mr. Stafford himself also engaged in obstructionist and often obscene behavior during his

deposition that by his own admission was “[n]ot at all” professional. ECF 47-4 (Ex. C) at 273:13–

16; ECF 47-5 at Video 3 16:17:17–16:18:14. He screamed at counsel throughout the deposition,

often cursing, mocking counsel and witnesses, and using obscenities. See, e.g., ECF 47-4 at 198:8–

12 (“Didn’t I just tell you it was a false statement that I never had any marital problems? Didn’t I


 3
     Cited excerpts of the video of Mr. Stafford’s deposition are available on a DVD that the
     University filed with the Clerk’s Office as Exhibit D to its original Memorandum of Points and
     Authorities in support of its original Motion. See ECF 47-5. The University can provide
     additional copies of the video excerpts if the Court wishes.

                                                 16
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 22 of 41




just tell you that? Can somebody get some hearing aides [sic] so this guy can hear.”); id. at 199:5–

7 (“What do you mean, why did I go there? It’s a fucking hotel and I needed a place to stay.”);

ECF 47-5 at Video 1 12:15:12–12:16:50 (testimony by Mr. Stafford including a mocking

impression of Nicole Early). He also deliberately refused to provide relevant information, often

taunting counsel and lying in the process. For example, off the record, Mr. Stafford stated that he

had remembered the first name of a “Mr. Lightfoot.” When the University’s counsel asked him to

wait to provide the name until the deposition was back on the record, Mr. Stafford refused. Once

back on the record, the University’s counsel asked Mr. Stafford to provide the name, and he

testified falsely: “I don’t remember.” Counsel for Plaintiff had to make a statement on the record

about Mr. Lightfoot’s first name. ECF 47-4 at 107:17–108:8; ECF 47-5 at Video 2: 12:27:39–

12:28:00. When counsel asked about Mr. Stafford’s bank statements showing a stay at the Four

Seasons in Baltimore (which Plaintiff had produced as evidence of “damages”), Mr. Stafford

replied, “What do you mean, why did I go there? It’s a fucking hotel and I needed a place to stay.”

ECF 47-4 at 199:5–7; ECF 47-5 at Video 3 14:38:30–14:39:50. When asked whether he told

Nicole Early that he thought Coach Browning was jealous of Plaintiff because he was “rich and

good looking,” Mr. Stafford engaged in an extended monologue, telling the University’s counsel

that “[y]ou are not going to get me to say some damaging bullshit so you can use it on me later

on.” ECF 47-4 at 101:3–102:13; ECF 47-5 at Video 1 12:15:12–12:16:50.

       When asked about payments he had made to “paralegal” Kevin Hall, Mr. Stafford initially

denied that he had made any payments related to Mr. Hall’s work on this case. ECF 47-4 at 192:1–

12. When confronted with the fact that Mr. Hall had sent an email with the subject “Re: my pay




                                                17
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 23 of 41




for work on GWU case” in which he referred to payment received from Mr. Stafford, Ex. 11

(Stafford000724), Mr. Stafford shouted:

       Who the hell do you think you are? . . . I am not going to answer your question.
       Because it’s the same bullshit you’ve been trying to get out of me for the last five
       or ten minutes. It’s none of your business. And you can put that in the record.

ECF 47-4 at 208:7–20; ECF 47-5 at Video 3 15:06:05–15:10:05. In the same exchange, Mr.

Stafford referred to the University’s counsel as a “chump.” ECF 47-4 at 209:16. When asked

about the marital problems Plaintiff cited in his appeal of his academic suspension as a reason for

his poor academic performance, Plaintiff’s father yelled, “You know, that’s a slippery slope for

you. That’s something that you don’t need to go down because that’s personal.” ECF 47-4 at

196:20–22; ECF 47-5 at Video 3 14:35:27–14:38:26. When asked a follow-up question about

whether he was involved in Plaintiff’s academic appeal, Plaintiff’s father shouted, “Let’s not get

too involved in that kind of shit because that’s my family and that is personal shit. You are not

going to go down that road with me. That ain’t got nothing to do with a hostile environment.

Don’t play those games with me, man.” ECF 47-4 at 197:7–13; ECF 47-5 at Video 3 14:35:27–

14:38:26.

G.     Plaintiff And Mr. Stafford Behave Inappropriately At Plaintiff’s Deposition

       Plaintiff’s conduct at his own deposition was patently inappropriate. He laughed at some

of the same questions that elicited laughter from his father, such as a question regarding a text

message in which Plaintiff referred to Sahoo as “this fuck” and said “I need his fucking statement.”

ECF 47-3 (Ex. B) at 329:13–330:9. Moreover, when Plaintiff was asked for the basis of his

statement that the entire GW Athletics Department knew about a former coach’s supposed drug

and alcohol use, Plaintiff paused and looked at his father for direction. ECF 47-3 at 33:12–16.

       Mr. Stafford also conducted himself inappropriately at Plaintiff’s deposition. At the outset

of the deposition, the University’s counsel noted the University’s objection to Mr. Stafford’s


                                                18
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 24 of 41




presence at the deposition, to which Mr. Stafford responded by laughing audibly. The University’s

counsel had to ask Plaintiff’s counsel to instruct Mr. Stafford not to make comments during the

deposition. ECF 47-3 at 8:8–17. Mr. Stafford’s behavior continued throughout the deposition,

and included additional audible laughter in response to the University’s counsel’s lines of

questioning. At one point, counsel for the University noted this for the record and asked Plaintiff’s

counsel to instruct Mr. Stafford to refrain from this behavior. Mr. Stafford responded by falsely

claiming that he “was coughing.” Id. at 213:22–214:6. Several of Mr. Stafford’s outbursts came

amid questioning about some of the most sensitive subjects and documents in this case. See, e.g.,

id. at 329:13–330:9 (questions regarding text messages Plaintiff sent to Tutecky, stating that

Plaintiff “nee[ded] this fuck [Sahoo] to contact me . . . . I need his fucking statement”); id. at

364:7–15 (questions regarding Plaintiff referring to a teammate on Facebook as a “pussy”). At

another point in the proceedings, the University’s counsel asked Plaintiff to state the source of

certain information about which he had testified. Plaintiff paused and looked at Mr. Stafford for

direction. When counsel for the University noted this on the record, Plaintiff’s father audibly

stated, “He wasn’t looking at me,” when this was patently untrue. Id. at 33:12–17.

       On November 18, 2019, following the hearing on the University’s original Motion for

Case-Terminating Sanctions, this Court ordered that no non-parties other than counsel and their

staff be allowed to attend depositions without leave of the Court, and that attendees refrain from

speaking or engage in other disruptive behavior. See Nov. 18, 2019 Minute Order.

H.     Plaintiff And His Counsel Violate This Court’s No-Contact Order

       During the November 18, 2019 hearing on the University’s original Motion for

Case-Terminating Sanctions, the Court entered an oral no-contact order regarding Tutecky. See

ECF 50 at 44:6–15. As the Court explained, “neither party shall have any contact with Mr. Tutecky

absent leave of Court . . . . [e]xcept for logistics and scheduling.” Id. When asked by Plaintiff’s


                                                 19
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 25 of 41




counsel whether the order applied to counsel in addition to the parties themselves, the Court

replied: “Yes.” Id. 44:11–13. The Court’s order came after University counsel expressed concern

that further improper contact with Tutecky by Plaintiff and his counsel could “influence

[Tutecky’s] testimony at [his] deposition.” Id. 43:19–20.

       Notwithstanding the Court’s clear Order, Tutecky and Plaintiff spoke in December 2019.

See Ex. 4 (Tutecky Dep.) 482:2–11. In addition, WhatsApp messages between Tutecky and

Plaintiff, which Tutecky produced in response to the University’s subpoena, indicate that Plaintiff

attempted to call Tutecky at least two other occasions. Ex. 10 (Tutecky_000855). Tutecky claimed

that                                                                                Ex. 4 at 482:10–

11. (But of course, the Court’s no-contact order was not limited by subject matter, see ECF 50 at

44:6–15, and Plaintiff did not seek leave of the Court for other communications.)

       Even more troublingly, on October 19, 2020—just two days before Tutecky’s deposition—

Plaintiff’s counsel and Tutecky participated in a 40-minute telephone conference that was

designed                                                                         Ex. 4 at 497:25–

498:1. Tutecky’s own attorney participated in the telephone call as well, but according to Tutecky,

                                                 Id. at 501:8–9. Plaintiff’s counsel asked Tutecky

about, among other things

                                            Id. at 498:8–10. In other words,

                                                                                          See id. at

499:24–500:1. By way of example, Tutecky testified



                                                     Id. 498:17–21. This was a direct and blatant

violation of the Court’s Order.




                                                20
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 26 of 41




                                        IV. ARGUMENT

       Courts have inherent power to impose sanctions for abusive litigation practices undertaken

in bad faith, based on “‘the control necessarily vested in courts to manage their own affairs so as

to achieve the orderly and expeditious disposition of cases.’” Chambers v. NASCO, Inc., 501 U.S.

32, 43 (1991) (quoting Link v. Wabash R. Co., 370 U.S. 626, 630–31 (1962)). This power includes

the power to dismiss a case where there is clear and convincing evidence that “fraudulent or bad

faith misconduct occurred” and “a lesser sanction ‘would not sufficiently punish and deter the

abusive conduct while allowing a full and fair trial on the merits.’” Young v. Office of U.S. Senate

Sergeant at Arms, 217 F.R.D. 61, 65 (D.D.C. 2003) (quoting Shepherd v. Am. Broad. Cos., 62

F.3d 1469, 1472 (D.C. Cir. 1995)). Where a “party’s ‘entire course of conduct throughout the

lawsuit evidence[s] bad faith and an attempt to perpetrate a fraud on the court,’ the conduct is

sanctionable under the inherent power of the court.” Young, 217 F.R.D. at 66 (citing Chambers,

501 U.S. at 50–51); see also Milke v. City of Phoenix, No. CV-15-00462-PHX-ROS, 2020 WL

6383252, at *15 (D. Ariz. Oct. 30, 2020) (“[I]t is the entirety of [plaintiff’s] conduct that supports

the drastic sanction of dismissal.”). A court also has inherent authority to sanction parties for the

spoliation of evidence. See Clarke v. Wash. Metro. Area Transit Auth., 904 F. Supp. 2d 11, 21

(D.D.C. 2012).

       The D.C. Circuit has identified three “possible (although not mandatory) justifications for

dismissal as a sanction for misconduct.” Young, 217 F.R.D. at 65 (citing Webb v. District of

Columbia, 146 F.3d 964, 971 (D.C. Cir. 1998)). Dismissal sanctions are appropriate where “(1)

the other party has been ‘so prejudiced by the misconduct that it would be unfair to require [the

party] to proceed further in the case,’ (2) the party’s misconduct has put ‘an intolerable burden’ on

the court . . . or (3) the court finds it necessary ‘to sanction conduct that is disrespectful to the

court and to deter similar misconduct in the future.’” Young, 217 F.R.D. at 65–66 (quoting Webb,


                                                 21
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 27 of 41




146 F.3d at 971). Here, case-terminating sanctions are warranted based on (1) Plaintiff’s and his

attorney’s violations of the Court’s no-contact order; (2) Plaintiff’s demonstrated witness

tampering; (3) Plaintiff’s and Tutecky’s spoliation of evidence; and (4) Plaintiff and his father’s

disruptive and offensive conduct at depositions in this case.

A.     This Case Must Be Dismissed Given Plaintiff’s And His Attorney’s Flagrant
       Violations Of This Court’s No-Contact Order

       This Court’s November 18, 2019 no-contact Order could not have been clearer: The parties

were instructed not to contact Tutecky except to discuss deposition logistics and scheduling unless

leave of the Court was obtained. The purpose of the Order was equally clear: to prevent undue

influence over Tutecky’s deposition testimony. And yet Plaintiff and his counsel proceeded to

violate the Order—in the case of counsel, by holding a conference call with Tutecky and his

counsel two days before Tutecky’s deposition

                                          Ex. 4 at 497:25–498:1. Unsurprisingly, having held this

call, Plaintiff’s counsel proceeded to build his examination of Tutecky on the same questions that

the two had rehearsed in advance. See id. at 502:23–503:



                       Plaintiff’s own violation of the Order was just as egregious: After attending

the November 18, 2019 hearing and receiving a stern admonition from this Court regarding the

“paramount” nature of the “integrity of [the judicial] process,” Plaintiff proceeded to contact

Tutecky the very next month. ECF 50 at 41:21–42:6; Ex. 10.

       These violations of the Court’s Order by themselves merit dismissal of this lawsuit.

Violation of a court order plainly constitutes conduct “disrespectful to the court,” Young, 217

F.R.D. at 65–66 (quoting Webb, 146 F.3d at 971), and such disrespect is even more pronounced

where, as here, the violation of the order squarely implicates the purpose for which the order was



                                                22
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 28 of 41




entered. For example, in Young, the court had entered two orders “requiring [the plaintiff] to

comply with discovery requests,” which the plaintiff “directly violated . . . by her failure to provide

relevant medical records and directing her psychiatrist not to provide the records.” Young, 217

F.R.D. at 67. The plaintiff’s conduct “precluded defendant from preparing for and taking

plaintiff’s deposition, required the unnecessary expenditure of judicial resources and threatened

the integrity of the judicial process”—and, accordingly, “the sanction of dismissal [was] warranted

on this ground.” Id. Here, Plaintiff’s and his attorney’s conduct has not simply resulted in a failure

to disclose relevant information; rather, it has raised a distinct possibility that information that has

been disclosed in deposition is untrustworthy and was obtained through undue influence—which

is precisely what the Court’s no-contact Order sought to avoid in the first place.

B.     Dismissal Also Is Warranted Because Plaintiff Bribed and Intimidated Witnesses

       Witness tampering also justifies case-terminating sanctions. See Young, 217 F.R.D. at 67–

69. In Young, the court determined that the plaintiff’s brother offered bribes to one potential

witness to testify on the plaintiff’s behalf, and that the plaintiff herself asked another witness to

offer testimony regarding events of which he had no personal knowledge. Id. The court deemed

this conduct sufficiently egregious to merit dismissal of the case, concluding that the plaintiff’s

“attempt to influence a witness to fabricate testimony, coupled with [the plaintiff’s] complicity in

the attempted bribe of another witness, warrants the most serious sanction of dismissal.” Id. at 69.

       Other courts agree that witness tampering is serious misconduct justifying terminating

sanctions. For example, in Ramirez v. T&H LeMont, Inc., 845 F.3d 772 (7th Cir. 2016), the court

affirmed the imposition of case-terminating sanctions against the plaintiff for bribing a witness.

Id. at 781–82. As the Seventh Circuit has explained, “‘witness tampering is among the most grave

abuses of the judicial process.’” Emerson v. Dart, 900 F.3d 469, 473 (7th Cir. 2018) (affirming

the imposition of case-terminating sanctions for witness tampering, and explaining that the party’s


                                                  23
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 29 of 41




threat “was a bald effort to ‘keep witnesses from testifying’”) (citation omitted); see also, e.g., Lee

v. Sass, No. 04-70550, 2006 WL 799176 at *2 (E.D. Mich. Mar. 29, 2006) (granting

case-terminating sanctions, and explaining that “[i]t is difficult to contemplate a clearer or more

abhorrent example of a litigant’s attempt to abuse and subvert the integrity of the judicial process

than an effort to suborn perjury from a material witness”).

       Here, Plaintiff bribed Tutecky, directed the intimidation of               , and “blackmailed”

Sahoo, all in an effort to obtain statements that Plaintiff believed would bolster his case.

       In order to obtain a favorable statement from Tutecky, Plaintiff made numerous promises

to Tutecky regarding the rewards he would receive for helping Plaintiff. Plaintiff told Tutecky he

could “trust” that when Plaintiff was “successful,” Tutecky would be “rewarded.” Ex. A at line

6468. Plaintiff promised Tutecky a “VIP” trip to New York when Plaintiff was “successful with

this” litigation. ECF 47-2 at line 6503. And Plaintiff promised Tutecky that the two of them would

split “that bag,” referring to a bag of money, to be obtained from this litigation. Id. at lines 6671–

6672. Plaintiff admitted during his deposition that he had spoken with Tutecky about the

possibility of giving him a position on Plaintiff’s tennis team in light of “all the support” Tutecky

provided Plaintiff, “and especially when he sent me that statement.” ECF 47-3 at 316:11–20. In

conjunction with these bald offers of bribes to Tutecky, Plaintiff reviewed drafts of Tutecky’s

statement and overtly directed Tutecky as to the statement’s contents. He instructed Tutecky to

“exaggerate” the racism he had supposedly experienced. ECF 47-2 at lines 6499–6500. At another

point, Plaintiff said he would review Tutecky’s draft to “make it juicer [sic]” and to ensure that

this Court would not “find [Tutecky’s statements] ‘frivolous.’” Id. at lines 6314, 6408.

       Later, prompted by further instructions from Plaintiff and a reiterated promise of a share in

“the bag,” Tutecky attempted to strong-arm                  into writing a statement for purposes of




                                                  24
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 30 of 41




this case, which culminated in his gloating with Plaintiff about having “milked her good.” Ex. 2

at lines 343, 346, 352–353. Tutecky also made statements suggesting he was, indeed, motivated

by Plaintiff’s corrupt promises. Tutecky proactively referred to “the bag” that Plaintiff had

promised, stating it was going to “piss everyone off” and that he and Plaintiff would get the bag

“in the end . . . You and I against everyone . . . just like how it started.” Id. at lines 436, 492–493.

       Plaintiff’s conduct concerning Sahoo was just as egregious as his conduct vis-à-vis

Tutecky.    Plaintiff, both directly and through Tutecky, intimidated Sahoo into providing a

statement favorable to Plaintiff in advance of the July 31, 2019 scheduling conference. For

example, Plaintiff instructed Tutecky to contact Sahoo, to tell him “your [sic] pissed,” to threaten

that “you’re not gonna talk to him anymore if he doesn’t contact me,” and to threaten that Plaintiff

would reveal to the Washington Post

                                    if Sahoo did not send Plaintiff a statement (instructions that, as

before, Tutecky followed). ECF 47-2 at lines 6585, 6658; ECF 47-3 at 327:20. Plaintiff and

Tutecky also used Instagram to intimidate Sahoo into signing a FERPA release, by posting and

then deleting comments threatening



                                                                                  Ex. 1 at 346:12–15.

Plaintiff repeatedly threatened Sahoo by telling him that Plaintiff had “evidence against” him. ECF

47-2 at line 6422. And Plaintiff admitted at deposition that he did not want Sahoo to provide

assistance to the “opposition”—i.e., the University and its counsel. ECF 47-3 at 327:10–328:17.

This Court need not guess at the significance of these events—Sahoo himself testified that he

considered Plaintiff’s conduct “blackmail,” and that he sent Plaintiff a statement because Plaintiff

“wouldn’t stop calling and texting” him. Ex. 1 at 262:4–263:15; 317:1–4; 426:20–25. Plaintiff’s




                                                  25
        Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 31 of 41




texts with Morton also reveal Plaintiff’s awareness that he was engaged in illicit activity, as

Plaintiff told Morton they “should talk over phone so there’s no trail,” ECF 47-2 at line 6247.4

        Plaintiff’s misconduct toward Tutecky, Sahoo, and                  is as severe, if not more so,

than the misconduct the Young and Emerson courts determined warranted case-terminating

sanctions. The plaintiff in Young attempted “to influence a witness to fabricate testimony” and

was complicit “in the attempted bribe of another witness.” Young, 217 F.R.D. at 69. The court in

Emerson recognized that “bald efforts” at witness tampering merit case-terminating sanctions

because they are “among the most grave abuses of the judicial process.” 900 F.3d at 473 (citation

and internal quotation marks removed).            Here, Plaintiff offered bribes to one witness,

“blackmailed” and harassed another witness, and intimidated a third. Plaintiff’s conduct, and the

testimony concerning it, amount to clear and convincing evidence that he engaged in witness

tampering in an effort to bolster his position before this Court. Indeed, the reliability of the

statements that Tutecky and Sahoo provided to Plaintiff and the testimony they have offered is

dubious at best in light of Plaintiff’s egregious behavior. Plaintiff’s conduct constitutes a blatant

obstruction of the truth-seeking function of discovery, makes it impossible for the University to

receive a fair trial, is “disrespectful to the court,” and must be deterred through the imposition of

case-terminating sanctions. Young, 217 F.R.D. at 65–66. Such an outcome is well within this

Court’s inherent powers to order remedies for conduct undertaken in bad faith—as Plaintiff’s

conduct here so clearly was. See Chambers, 501 U.S. at 43; Young, 217 F.R.D. at 65.

        Any attempt by Plaintiff to downplay his conduct concerning these witnesses must fall flat

in light of Plaintiff’s own deposition testimony. Far from providing credible alternate explanations



 4
     Plaintiff exhibited a similar consciousness of guilt when, prior to suggesting to Tutecky that
     they should intimidate                into providing a witness statement, Plaintiff noted, “I can’t
     say this on text.” Ex. 2 at line 191.

                                                   26
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 32 of 41




for the relevant text messages, Plaintiff essentially admitted that he was trying to convince

Tutecky, Sahoo and others to provide information favorable to his case. Regarding Tutecky in

particular, Plaintiff admitted that Tutecky’s assistance with the statement was, at the very least,

one of the reasons for which Plaintiff planned to reward him. ECF 47-3 at 316:7–20. With regard

to Sahoo, Plaintiff admitted that he had pressured Sahoo to provide a statement for fear that Sahoo

was feeding information to “the opposition.” Id. at 327:10–328:17. In short, Plaintiff obstructed

the truth-seeking function of discovery and admitted that he intended to influence the judicial

process through his promises and threats. Information that Plaintiff has gathered from Tutecky

and Sahoo, and any testimony those individuals might give in this case, have been irreversibly

tainted by Plaintiff’s actions. The only remedy commensurate with this sullying of the judicial

process is dismissal of this case with prejudice.

C.     Dismissal Also Is Warranted Because Plaintiff And Tutecky Engaged In Spoliation

       Numerous messages between Plaintiff, Tutecky, and other witnesses—all of which

post-date the filing of this case—also reflect a keen focus by Plaintiff on the ability to conceal

information. For example, Plaintiff was interested in posting messages on Instagram “cause you

can delete” there, and he often spoke with witnesses via telephone “so there’s no trail.” Ex. 2 at

lines 270, 272; ECF 47-2 at line 6247. And Plaintiff and Tutecky did not merely talk about deleting

potentially incriminating evidence of their misconduct—they did so. “To state the obvious, in

civil litigation a party plainly cannot destroy material evidence.” Milke, 2020 WL 6383252, at

*14.

       After sending Tutecky a screenshot of

                                                                         Plaintiff told Tutecky to

post a comment on Sahoo’s Instagram page saying                                      Ex. 2 at lines

827–847. The next day, when Tutecky asked Plaintiff if he had “delete[d] the comments” on


                                                    27
        Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 33 of 41




Sahoo’s Instagram page, Plaintiff confirmed that he had. Id. at lines 856–858. Sahoo testified that

Plaintiff and Tutecky had commented on—and then deleted the comments from—a “random

picture” on Sahoo’s Instagram

                                      and thereby “blackmail” him into signing a FERPA release.

Sahoo Dep. 347:5–348:4. In other words, nearly a year after filing his case—and after the parties

were engaged in discovery5—Plaintiff deleted information that not only was relevant to this case,

but itself was evidence of Plaintiff’s intimidation of Sahoo. Plaintiff’s conduct in this regard

represents a further attempt to corrupt the judicial process that itself warrants case-terminating

sanctions. See Milke, 2020 WL 6383252, at *28 (granting case-terminating sanctions where third

party who “always followed” plaintiff’s instructions had deleted evidence from social media sites);

see also, e.g., Leon v. IDX Systems Corp., 464 F.3d 951 (9th Cir. 2006) (affirming case-terminating

sanctions in addition to monetary sanctions where plaintiff engaged in willful spoliation of

electronic data); see also generally Adorno v. Port Auth., 258 F.R.D. 217, 227 (S.D.N.Y. 2009)

(“[D]etermining the proper sanction to impose for spoliation is confined to the sound discretion of

the trial judge, . . . and is assessed on a case-by-case basis.”) (internal quotation marks omitted);

Borum v. Brentwood Village, LLC, 332 F.R.D. 38, 43 (D.D.C. 2019) (“[C]ourts have the inherent

power to impose sanctions for abusive litigation practices . . . One such inherent power is the

authority to impose sanctions for the . . . spoliation of evidence.”). And given Plaintiff’s and

Tutecky’s documented efforts to delete incriminating information, it is unsurprising that Tutecky’s

iPhone is missing all his July 2019 text messages with Plaintiff. See Ex. 9 (Green Decl.) ¶ 8.




 5
     The University served its first sets of interrogatories and requests for production of documents
     on July 19, 2019.


                                                 28
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 34 of 41




D.     Plaintiff And Plaintiff’s Father Engaged In Disruptive Behavior At Their
       Depositions, Which Weighs Further In Favor Of Case-Terminating Sanctions

       Because a “party’s ‘entire course of conduct throughout the lawsuit’” is relevant to

determining if it “‘evidence[s] bad faith and an attempt to perpetrate a fraud on the court,’” courts

also consider other types of conduct when determining whether to impose case-terminating

sanctions. Young, 217 F.R.D. at 66 (quoting Chambers, 501 U.S. at 50–51). Courts have found

unruly or obstructionist conduct at a deposition to warrant case-terminating sanctions. See, e.g.,

Sprint Sols., Inc. v. Fils-Amie, 83 F. Supp. 3d 1290, 1297 (S.D. Fla. 2015) (citing misconduct at

depositions as support for granting motion for case-terminating sanctions). In Sprint Solutions,

the court noted that the defendant took a “disruptive approach” to his deposition, first by “fail[ing]

to appear for his first scheduled deposition” and then by being “purposefully evasive” when the

deposition did take place. Id. at 1296. The defendant “responded that he did not recall or did not

know the answers to an enormous number of questions, even when the questions referred to recent

events or when such responses made no sense,” and he “engaged in dilatory antics to sandbag [the

plaintiff’s] attorneys and run out the time for his deposition”—including “refus[ing] to look at

certain exhibits.” Id. The defendant also “lied during his deposition.” Id. The court concluded

that the defendant’s behavior at his deposition contributed to a “finding of bad faith” sufficient to

merit case-terminating sanctions. Id. at 1298.

       Here, both Plaintiff and his father engaged in disruptive, evasive, and improper conduct at

their depositions. Plaintiff’s conduct at Mr. Stafford’s deposition involved numerous attempts to

coach Mr. Stafford and influence his testimony. For example, when the University’s counsel asked

Mr. Stafford whether Plaintiff returned to campus late on two separate occasions and therefore

missed the tennis team photo session, Plaintiff audibly said “that’s not true.” ECF 47-5 at Video 2

13:26:42–13:31:29. When Mr. Stafford was asked whether, as stated in Plaintiff’s appeal of his



                                                 29
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 35 of 41




academic suspension, Mr. Stafford and his wife had experienced marital problems, Mr. Stafford

became enraged, and Plaintiff rose from his seat, gestured with his arms, and told Mr. Stafford to

calm down. Plaintiff also laughed audibly at several points during his father’s deposition. See,

e.g., id. at Video 2 13:25:07–13:26:42; id. at Video 1 10:41:56–10:43:02; id. at Video 1 11:04:04–

11:05:30; id. at Video 1 11:06:40–11:08:55. Plaintiff’s conduct at his own deposition was equally

objectionable, and included a blatant attempt to seek coaching from his father on how to answer

what he apparently found to be a particularly difficult question. See ECF 47-3 at 33:12–16.

       Much like the defendant in Sprint Solutions who engaged in disruptive and evasive conduct

during his deposition, Plaintiff here sought to disrupt and obstruct the truth-seeking function of

both his and his father’s depositions. Particularly when taken together with Plaintiff’s bribery,

intimidation, and coaching of witnesses, Plaintiff’s conduct warrants case-terminating sanctions.

       Mr. Stafford’s deposition conduct was also appalling.             By his own admission,

Mr. Stafford’s conduct at his deposition was “[n]ot at all” professional. ECF 47-4 at 273:13–16.

He repeatedly yelled and shouted obscenities at counsel for the University throughout the

deposition, and he combatively refused to answer counsel’s questions. For example, while the

parties were off the record, Mr. Stafford stated that he had remembered the first name of a “Mr.

Lightfoot” regarding whom he had testified. When counsel for the University asked Mr. Stafford

to wait to provide the name until the parties were back on the record in a few minutes, Mr. Stafford

refused to do so. When the parties were back on the record, counsel for the University asked for

the name, and Mr. Stafford testified that he did not remember. Plaintiff’s counsel had to make a

statement on the record providing the name. Id. at 107:17–108:8; ECF 47-5 at Video 2: 12:27:39–

12:28:00. Other examples of Mr. Stafford’s patently inappropriate behavior abound throughout

the record of the proceedings. See, e.g., ECF 47-4 at 199:5–7, ECF 47-5 at Video 3 14:38:30–




                                                30
        Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 36 of 41




14:39:50 (shouting and using an obscenity in response to a simple question about a bank statement

reflecting a stay at the Four Seasons Hotel in Baltimore); ECF 47-4 at 208:7-20, ECF 47-5 at Video

3 15:06:05–15:10:05 (shouting obscenities and combatively refusing to answer a question by

counsel for the University regarding Mr. Stafford’s payments to “paralegal” Kevin Hall). Mr.

Stafford’s conduct at Plaintiff’s deposition was likewise egregious and included false statements,

inappropriate laughter and outbursts, and an apparent attempt to coach his son regarding a question

about a former coach. Plaintiff is complicit in Mr. Stafford’s conduct at both of their depositions,

for he took no steps to prevent it and, if anything, enabled it with his own improper conduct. Mr.

Stafford’s conduct only compounds the pattern of obstructionist actions that Plaintiff himself has

committed, and as such supports the imposition of case-terminating sanctions.6

        Although this Court addressed Plaintiff’s and Mr. Stafford’s deposition conduct via its

November 18, 2019 Minute Order, such conduct is one facet of Plaintiff’s pattern of disrespect for

the judicial process, the cumulative effective of which merits case-terminating sanctions.

E.      A Lesser Sanction Will Not Sufficiently Punish Plaintiff And Deter Him from
        Engaging In Similar Misconduct In The Future

        “Coercing or seeking to obtain or manufacture false testimony ‘strikes at the heart of the

judicial system.’” Young, 217 F.R.D. at 71 (citation omitted). This Court must, accordingly,

exercise the full extent of its inherent powers and dismiss this case.

        Any sanction short of dismissal would fail to fully remedy Plaintiff’s misconduct and

prevent it from recurring and would unfairly prejudice the University, which has been denied its



 6
     Plaintiff further subverted the judicial system by authorizing Mr. Hall—whom Plaintiff
     referred to as “my lawyer” as late as July 7, 2019, see ECF 47-3 at 344:2-19—to engage in
     what may have been the unauthorized practice of law while Plaintiff represented to this Court
     that he was proceeding pro se. ECF 47-4 at 205:22–206:20. And Mr. Stafford appears to have
     lied about making his payments to Mr. Hall for his work before ultimately shouting at counsel,
     “I am not going to answer your question. . . . It’s none of your business.” Id. at 208:15–19.

                                                 31
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 37 of 41




right to a fair proceeding. Not only did Plaintiff interfere with witnesses and depositions, he also

discouraged witnesses from cooperating with the University, see ECF 47-3 at 327:10–328:17, and

violated an Order of this Court designed to prevent undue influence over Tutecky, see Ex. 4 at

497–501. Monetary sanctions would be “inherently inadequate to remedy the harm to the public

interest in preserving the integrity of the courts and in deterring future misconduct.” Young, 217

F.R.D. at 70 (citing Derzack v. Cty. of Allegheny, 173 F.R.D. 400, 417 (W.D. Pa. 1996)).

Moreover, monetary sanctions would permit Plaintiff to treat the consequences of his actions

merely as a cost of doing business. As the Young court recognized, “the imposition of monetary

sanctions alone would suggest that money could cure litigation misconduct . . . including witness

tampering and suborning perjury” and that “[t]o impose only a monetary sanction would be ‘an

open invitation to abuse the judicial process.’” Young, 217 F.R.D. at 70 (citation omitted). Here,

Plaintiff already has flagrantly abused the judicial process by bribing and intimidating witnesses.

And while the Court initially expressed some sympathy toward Plaintiff in light of his pro se status,

see ECF 50 at 40:16–21, Plaintiff’s abuses of the judicial process have continued unabated since

his July 2019 retention of counsel. Since that date, Plaintiff attempted to strong-arm

into providing a witness statement; he “blackmailed” Sahoo; he engaged in improper conduct at

his deposition and permitted his father to engage in similar deposition conduct, and—most

recently—his own counsel violated an Order of this Court. Accordingly, this is no longer “a

situation where a pro se litigant with no knowledge regarding discovery procedures was attempting

to navigate the discovery process.” Milke, 2020 WL 6383252, at *18 (granting case-terminating

sanctions). With his egregious conduct, Plaintiff has attempted to subordinate the truth-gathering

function of the discovery process to Plaintiff’s own desire to win this lawsuit. Monetary sanctions

would only encourage further abuses by Plaintiff by signaling to him that obstructive conduct will




                                                 32
        Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 38 of 41




carry few real consequences so long as he can foot the bill.7

        A protective order likewise would be both ineffective and inadequate. Plaintiff and his

counsel have demonstrated utter disregard for this Court’s no-contact Order concerning Tutecky,

which the Court imposed after Plaintiff had already shown a lack of respect for the judicial process.

Another protective order would beget another violation. See Young, 217 F.R.D. at 70 (protective

order inadequate where party who engaged in discovery misconduct acted in a way that made it

“extremely unlikely that [she] would obey a protective order”). And even if Plaintiff were to

comply with another protective order, it would be an inadequate remedy, because it would not

sufficiently punish Plaintiff for the misconduct in which he and his counsel have already engaged.

See id. Where “substantial harm already has resulted from plaintiff’s misconduct . . . to the

institutional integrity of the judicial process,” a protective order is insufficient to remedy such

discovery violations. Id. A protective order cannot cure the taint that Plaintiff’s conduct already

has injected into this case, particularly because Tutecky’s deposition already has occurred.

        Issue-related sanctions—such as adverse evidentiary rulings or the taking of certain facts

as established—would be inadequate here for similar reasons. See Young, 217 F.R.D. at 70

(rejecting issue-related sanctions and finding that “dismissal is the appropriate sanction where a

party manufactures evidence which purports to corroborate its substantive claims” (citation and

internal quotation marks omitted)). Although an adverse evidentiary ruling could address concerns

about the use of the tainted witness statements, it would not remedy the inherent untrustworthiness




 7
     This risk is all too real given Plaintiff’s father’s assertion of his wealth during his deposition
     testimony. See ECF 47-4 at 201:6–13 (“I can care less what kind of money that Jabari makes
     in tennis because I got my own paper. . . . Do you want to know what paper means? . . .
     Money.”).

                                                  33
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 39 of 41




of the deposition testimony given by Tutecky and Sahoo, nor would it sufficiently punish Plaintiff

for his grave misconduct.

       The ability to cross-examine Tutecky and Sahoo at trial, as well as Plaintiff and Mr.

Stafford, similarly is insufficient to address Plaintiff’s misconduct.         Allowing Plaintiff to

potentially create a genuine dispute of material fact and survive summary judgment using

testimony obtained through bribery and intimidation would reward, rather than deter, misconduct.

F.     If The Court Does Not Dismiss This Case, It Should Sanction Plaintiff In Several
       Other Respects.

       For the reasons set forth above, case-terminating sanctions are the most appropriate remedy

for Plaintiff’s misconduct in this case. Should this Court disagree, however, it still should issue a

protective order pursuant to its authority under Federal Rule of Civil Procedure 26(c)(1) and its

inherent powers, and an order in limine pursuant to its authority under Federal Rule of Evidence

403. Should the Court issue these orders, the University respectfully requests that the orders bar

Plaintiff from introducing (either in summary judgment briefing or at trial) any testimony,

information, or documents obtained from Tutecky and Sahoo. Plaintiff’s misconduct is such that

this Court can have little confidence in the trustworthiness of the information that Plaintiff has

elicited from these witnesses. A protective order and an order in limine would at least reduce the

risk that Plaintiff’s blatant efforts to damage the integrity of the judicial system will unfairly skew

the outcome of this case. See Xyngular Corp. v. Schenkel, 200 F. Supp. 3d 1273, 1325 (D. Utah

2016) (granting protective order excluding certain evidence that was “improperly obtained,” on

the basis that the use of that evidence would prejudice the moving party). For similar reasons, the

University respectfully requests that any protective order and order in limine this Court issues also

bar Plaintiff from introducing the deposition testimony of Plaintiff and his father in seeking or

opposing summary judgment, or at trial. In addition, the Court should draw an adverse inference



                                                  34
       Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 40 of 41




against Plaintiff if he seeks or opposes summary judgment (or, at trial, instruct the jury to do so)

with respect to the testimony from Sahoo and Tutecky, and it should grant the University

permission to use the evidence of Plaintiff’s misconduct to cross-examine Plaintiff in order to

impeach his credibility. Finally, the University respectfully requests that Plaintiff be ordered to

pay the University’s costs associated with investigating Plaintiff’s witness tampering and briefing

the University’s two Motions for Case-Terminating Sanctions.

                                        V. CONCLUSION

       For the foregoing reasons, the University respectfully requests that this Court impose

case-terminating sanctions and dismiss Plaintiff’s Second Amended Complaint with prejudice. In

the alternative, the University respectfully requests that the Court issue a protective order and an

order in limine barring Plaintiff from introducing (either in summary judgment briefing or at trial)

documents or testimony from Tutecky and Sahoo. The University further requests that the Court

issue a protective order and an order in limine barring Plaintiff from introducing the deposition

testimony of Plaintiff and Mr. Stafford in seeking or opposing summary judgment, or at trial. The

University further requests that the Court issue an order drawing an adverse inference against

Plaintiff with respect to the testimony from Sahoo and Tutecky if Plaintiff seeks or opposes

summary judgment (or, at trial, directing the jury to do so), and that the Court grant the University

permission to cross-examine Plaintiff using the evidence of his misconduct in order to impeach his

credibility. The University further requests that the Court order Plaintiff to pay the attorneys’ fees

and costs incurred by Defendant in connection with its Motions for Case-Terminating Sanctions.




                                                 35
      Case 1:18-cv-02789-CRC Document 65-1 Filed 11/04/20 Page 41 of 41




Dated: November 4, 2020                Respectfully submitted,

                                       /s/ Jason C. Schwartz
                                       Jason C. Schwartz (DC Bar No. 465837)
                                       Molly T. Senger (DC Bar No. 995975)
                                       Michael R. Dziuban (DC Bar No. 1034156)
                                       Matthew P. Sappington (DC Bar No. 1616305)
                                       GIBSON, DUNN & CRUTCHER LLP
                                       1050 Connecticut Avenue, N.W.
                                       Washington, DC 20036
                                       Telephone: 202.955.8500
                                       Facsimile: 202.530.9522
                                       jschwartz@gibsondunn.com
                                       msenger@gibsondunn.com
                                       mdziuban@gibsondunn.com
                                       msappington@gibsondunn.com

                                       Attorneys for Defendant




                                     36
